 

Exhibit10.3

 

Cytolumina/Fetolumina Term Sheet

July 27, 2015

 

BINDING TERM SHEET FOR LICENSE BETWEEN

CYTOLUMINA/FETOLUMINA AND TNK THERAPEUTICS

 

A. Parties; Transaction & License:

 

The parties (“Parties”) to the transaction are as follows:

●   TNK Therapeutics, Inc. and its affiliates and subsidiaries (“TNK”)

●   Sorrento Therapeutics, Inc. and its affiliates and subsidiaries (“Sorrento”)

●   Cytolumina Technologies Corporation and its affiliates and subsidiaries
(“CTC”)

●   Fetolumina Technologies Corporation and its affiliates and subsidiaries
(“FTC”)

 

 

 

 

 

Each of Sorrento, TNK, CTC and FTC shall be referred hereinafter as a “Party”
and collectively, as the “Parties”.

 

 

 

 

 

CTC and FTC each will grant to TNK an exclusive and perpetual license, with full
rights to sublicense, under CTC’s and FTC’s respective rights in and to the
Technology to research, develop, use, offer for sale, sell, have sold,
distribute, import, and export Technology and Products for all uses in the Field
in the Territory.

 

 

 

 

 

CTC and FTC each will also grant to Sorrento an exclusive and perpetual license,
with full rights to sublicense, under CTC’s and FTC’s respective rights in and
to the Technology to research, develop, use, offer for sale, sell, have sold,
distribute, import, and export Technology and Products that incorporate a
Sorrento proprietary antibody for all uses or applications in the Territory.

 

 

 

B. Product:

 

A “Product” means any molecule, composition of matter or pharmaceutical product
that is developed from or includes Technology.

 

 

 

C. Technology:

 

The “Technology” means the CTC and FTC’s Patent Rights, CTC’s and FTC’s other
intellectual property, the CTC and FTC’s Regulatory Filings (as defined below),
and other discoveries, processes, trade secrets, know-how and technical
information owned or controlled by CTC, FTC and its or their affiliates related
to circulating tumor cell profiling. The “CTC and FTC’s Patent Rights” means all
patents and patent applications owned or controlled by CTC, FTC and its or their
affiliates throughout the Territory that claim the compositions of matter,
Products and Technology, and manufacture, use or sale of any composition of
matter and Products relating to Technology, including, but not limited to, the
patents and patent applications set forth in Exhibit A. The “CTC and FTC’s
Regulatory Filings” means all regulatory filings made in the Territory that
relate to Technology or Products.

 

 

 

 

 

 

The definitive license agreement (“License Agreement”) will contain customary
representations and warranties, including but not limited to, representations
and warranties indicating that none of CTC, FTC or any affiliate of CTC or FTC
owns or controls any intellectual property other than the intellectual property
included in the Technology, that are necessary for or related to any Product or
the development, manufacture, use, sale, importation, or commercialization
thereof.

 

 

 

D. Territory:

 

The term “Territory” shall mean the entire world.

 

 

 

E. Field:

 

The term “Field” shall mean all uses or applications for cell based therapies,
including but not limited to CAR-T and CAR.TNK immunotherapies.

 

 

 

 

--------------------------------------------------------------------------------

Cytolumina/Fetolumina Term Sheet

July 27, 2015

 

F. Payment

 

Subject to satisfaction of the Closing Conditions (set forth below), TNK shall
acquire shares constituting 4.166% of the total capital stock of CTC and 4.166%
of the total capital stock of FTC, in each case calculated on a fully-diluted
basis (assuming the exercise or conversion of all then exercisable options,
warrants, rights or convertible securities) after giving effect to the issuance
of such shares to TNK. The purchase price for the shares will be $5 million in
total (to be allocated as

mutually agreed between CTC and FTC).

 

 

 

 

 

The Parties agree that they will use commercially reasonable efforts to
structure the transaction in a tax efficient manner for the Parties, and that
any such structure will be subject to the mutual agreement of the Parties.

 

 

 

G. Profit Sharing

 

TNK, on the one hand, CTC and FTC, on the other hand, shall share the profits
from the net sales of TNK for any Product in the Field in the Territory on a
50/50 basis (i.e., 50% to TNK and 50% to be allocated between CTC and FTC).

 

 

 

 

 

Sorrento, on the one hand, CTC and FTC, on the other hand, shall share the
profits from the net sales of Sorrento for any Product that incorporates a
Sorrento proprietary antibody outside the Field in the Territory on a 50/50
basis (i.e., 50% to Sorrento and 50% to be allocated between CTC and FTC).

 

 

 

 

 

CTC and FTC shall pay Sorrento ten percent (10%) of the net profit of CTC and
FTC, respectively, for sales of any Product that incorporates a Sorrento
proprietary antibody outside the Field in the Territory.

 

 

 

 

 

Anti-Stacking: If it is necessary to license or obtain rights under one or more
patent applications or patents from a third party in order to manufacture, sell,
use, import or export any Product, the selling party, TNK, Sorrento, CTC or FTC,
shall be entitled to add the consideration paid to such third party for such
rights to the deductions applied to gross revenue when calculating net sales in
the year in which such payments were paid (such consideration the “Anti-Stacking
Payments”).

 

 

 

 

 

Combination Products: Net sales of Products constituting combination products
shall be calculated based on the ratio of the market values of the individual
products included in such combination products.

 

 

 

H. Shareholder Rights

 

TNK’s fully-diluted percentage interest in each of CTC and FTC shall not be
reduced to an amount below 4.166% (assuming the exercise or conversion of all
then exercisable options, warrants, rights or convertible securities),
respectively, prior to a firm commitment underwritten public offering of common
stock of CTC and FTC, respectively, on a national securities exchange.

 

 

 

I. Technology Transfer

 

Technology transfer means that CTC and FTC agree to provide to TNK and Sorrento
all necessary technical instructions with respect to Technology under Section C
above to assist TNK and Sorrento in using the Technology that are necessary for
or related to any Product or the development, manufacture, use, sale,
importation, or commercialization thereof.

 

 

 

 

 

As time is of the essence, CTC and FTC shall complete the transfer of all
Technology to TNK and Sorrento within ninety (90) days of the License Agreement
effective date.

 

 

 

J. Responsibilities

 

TNK assumes responsibility for all costs associated with the development,
manufacture and marketing for the Products in the Field in the Territory.

 

 

 

 

 

Sorrento, on the one hand, and/or CTC and FTC, on the other hand, will assume
responsibility for all costs associated with the development, manufacture and
marketing for the Products that incorporate a Sorrento proprietary antibody for
all uses and applications expect for cell-based therapies in the Territory.

 

 

 

 

 

TNK, Sorrento, and/or CTC and FTC shall use commercially reasonable efforts to
develop Products.

 

 

 

Page 2 of 6

--------------------------------------------------------------------------------

Cytolumina/Fetolumina Term Sheet

July 27, 2015

 

K. Patent Prosecution

 

CTC and FTC will continue to have primary responsibility (including costs) for
prosecution and maintenance of the CTC and FTC’s Patent Rights, including, but
notwithstanding, any patents (and corresponding patent applications) covering
Products and/or their uses in the Field and timely provide TNK the reasonable
opportunity to comment and provide suggestions on (and shall consider

any TNK comments and suggestions in) any correspondence and documents with any
patent office prior to submission; provided, however, that CTC and FTC shall not
abandon, or fail to prosecute or maintain, the CTC and FTC’s Patent Rights
without the prior written consent of TNK nor through action or inaction
adversely impact the CTC and FTC’s Patent Rights or any other intellectual
property covering any Product.

 

 

 

L. Expiration and Exclusivity:

 

In addition, CTC and FTC hereby agree, for the period beginning on the Effective
Date (as defined below) and ending on 5 p.m. Pacific Daylight Time on that date
ninety (90) days from the Effective Date (the “Exclusivity Period”), that CTC
and FTC and their directors, officers, representatives and their respective
affiliates shall deal exclusively with Sorrento and TNK with respect to a
license to the Technology and Products in the Field, and shall not, directly or
indirectly, through any affiliate or representative or otherwise, solicit or
entertain offers from, negotiate with or in any manner encourage, discuss,
accept or consider any proposal of any other person, entity or group (other than
TNK, Sorrento and its and their representatives) relating to the Technology,
Products or the CTC and FTC’s Patent Rights in the Field, whether directly or
indirectly, through purchase, merger, consolidation, tender offer or otherwise.

 

 

 

M. Confidentiality:

 

Each of the Parties agrees that any confidential information of the other party
received in the course of performance under this Term Sheet shall be subject to
that certain Confidentiality Agreement, dated June 6, 2015, by and between CTC
and Sorrento (“Confidentiality Agreement”). Without limiting the generality of
the foregoing, all parties shall keep confidential the terms and details of this
Term Sheet until the definitive agreements for the exclusive license have been
executed; provided that a party (or its parent company) may disclose such
information to the extent reasonably necessary to comply with any applicable
laws, rules and regulations, including SEC rules and regulations and the rules
of the stock exchange upon which a party’s (or party’s parent company’s) shares
are traded, and TNK (through its parent company, Sorrento) may disclose terms
and details of the Term Sheet in a press release (“Press Release”) approved in
advance by CTC and FTC, and such approval shall not be unreasonably withheld,
conditioned or delayed.

 

 

 

 

 

This Term Sheet should only be discussed by and between the senior officers,
members of the board of directors of the parties and others as necessary to
accomplish the objectives of this Term Sheet. All such individuals shall be
subject to obligations of confidentiality.

 

 

 

N. Expenses

 

Each of the parties shall be responsible for and bear its own expenses related
to the actions necessary to negotiate and execute the definitive agreements
contemplated hereby.

 

 

 

O. Due Diligence

 

Subject to the confidentiality provisions herein (as set forth in Section M),
CTC, FTC and their affiliates will provide TNK and TNK’s accountants, attorneys,
partners, consultants, financing sources and all other representatives and
agents of TNK full access, as reasonably necessary for TNK, to CTC’s and FTC’s
management, consultants, accountants, advisors and all other representatives,
and to all properties, operating and financial data, records, agreements and
other information relating to the Technology, Products and the CTC and FTC’s
Patent Rights, to the extent reasonably requested by TNK. CTC and FTC will use
their best efforts to keep TNK informed of any material changes that have
occurred or may occur affecting the Technology, Products and the CTC and FTC’s
Patent Rights.

 

 

 

P. Governing Law; Entire Agreement

 

This Term Sheet shall be governed by the laws of the State of California without
regard to its or any other jurisdiction’s conflicts of laws principles. For
purposes of this Term Sheet, it shall be deemed to have been executed in San
Diego, California. This Term Sheet supersedes all prior discussions and writings
and constitutes, with the Confidentiality Agreement, the entire agreement
between the Parties with respect to the subject matter hereof. No waiver or
modification of this Term Sheet will be binding upon either Party unless made in
writing and signed by a duly authorized representative of such Party, and no
failure or delay in enforcing any right will be deemed a waiver. In addition,
this Term Sheet may be executed in two or more counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument. Facsimile and pdf signatures shall have the same legal effect
as original signatures.

 

 

 

Page 3 of 6

--------------------------------------------------------------------------------

Cytolumina/Fetolumina Term Sheet

July 27, 2015

 

Q. Dispute Resolution

 

Any controversy, conflict or dispute of any nature arising out of or relating to
this Term Sheet and the transaction contemplated herein will be settled
exclusively and finally by arbitration governed by ICC rules carried out in the
State of California. CTC and FTC, on the one hand, and TNK, on the other hand,
will each select one arbitrator to represent them, and the two arbitrators
together will select a third arbitrator for the proceedings.

 

 

 

R. Intentions of the Parties

 

The Parties acknowledge and agree that this is a binding Term Sheet and shall
constitute an obligation for the parties to enter into a transaction consistent
with the terms set forth herein. The Parties further acknowledge and agree that
this Term Sheet does not contain all matters upon which agreement must be
reached for the transactions contemplated by this Term Sheet to be consummated.
If the Parties are unable to agree on the terms and conditions of the definitive
agreements (other than those set forth herein) within thirty (30) days after the
Effective Date, such terms and conditions shall be determined through binding
arbitration. Notwithstanding any of the foregoing, TNK’s obligations herein are
conditioned upon due diligence (as described in Section O above) reasonably
satisfactory to the TNK and on the approval of the board of directors of TNK.

 

 

 

S. Definitive Agreements:

 

The Parties agree to negotiate in good faith to enter into definitive
transaction documents with respect to the subject matter set forth herein that
include terms, including, but not limited to, representations and warranties,
that are customary for transactions of this size and nature, and are otherwise
consistent with this Term Sheet, with an anticipated signing on or prior to
September 1, 2015.

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

Page 4 of 6

--------------------------------------------------------------------------------

Cytolumina/Fetolumina Term Sheet

July 27, 2015

 

IN WITNESS WHEREOF, the Parties hereto have executed this Term Sheet by their
duly authorized representatives, effective as of July 27, 2015 (the “Effective
Date”).

 

CYTOLUMINA TECHNOLOGIES CORPORATION

 

TNK THERAPEUTICS, INC.

 

 

 

 

/s/ Daniel Wang

 

/s/ HENRY JI

Signature

 

Signature

 

 

 

Daniel Wang

 

HENRY JI

Print name

 

Print name

 

 

 

President

 

President & CEO

Print title

 

Print title

 

 

 

7/27/2015

 

8/7/2015

Date

 

Date

 

 

 

FETOLUMINA TECHONOLOGIES CORPORATION

 

SORRENTO THERAPEUTICS, INC.

 

 

 

/s/ Tom Lee

 

/s/ HENRY JI

Signature

 

Signature

 

 

 

Tom Lee

 

HENRY JI

Print name

 

Print Name

 

 

 

President

 

President & CEO

Print title

 

Print Title

 

 

 

7/27/2015

 

8/7/2015

Date

 

Date

 

 

Page 5 of 6

--------------------------------------------------------------------------------

Cytolumina/Fetolumina Term Sheet

July 27, 2015

 

EXHIBIT A

EXISTING LICENSED PATENTS AND PATENT APPLICATIONS

 

Patent/Patent

Application

Name

US Patent Information

Description

Foreign Patent Filing Information

Number

File Date

Exp

Date

Device for capturing circulating cells

US

201200037

11 A1

18 Mar

2010

 

The present invention provides devices and methods for capturing rare cells. The
devices and methods described herein can be used to facilitate the diagnosis and
monitoring of metastatic cancers.

EU, China, and Japan

 

 

 

 

 

 

Systems, methods and components for isolating cells from a fluid sample

WO

201318128

5 A1

29 May

2013

 

A system for isolating preselected cell types from a fluid sample that includes
a plurality of cell types includes a cell-capture fluidic chip, and a chip
holder configured to receive the cell-capture fluidic chip and to maintain the
cell-capture fluidic chip with a substantially fluid-tight seal while in
operation. The chip holder is further configured to release the cell-capture
fluidic chip to be removed from the chip holder for further processing. The
cell-capture fluidic chip includes a substrate, a laser micro- dissection
membrane disposed on the substrate, and a channel-defining layer disposed on the
laser micro-dissection membrane. The laser micro-dissection membrane has a
surface adapted to capture preselected cell types preferentially over other cell
types of the plurality of cell types. The channel-defining layer is removable
from the laser micro-dissection membrane for further processing of the
cell-capture fluidic chip.

EU, China, and Japan

 

 

 

 

 

 

Selective capture and stimulated release of circulating cells on nanostructured
devices

WO

201402258

1

31 Jul

2013

 

A device for capturing preselected cell types from a fluid sample that includes
a plurality of cell types includes a substrate, a plurality of nanowires at
least one of attached to or integral with a surface of the substrate such that
each nanowire of the plurality of nanowires has an unattached end, and a layer
of temperature-responsive material formed on at least the unattached end of each
of the plurality of nanowires. The layer of temperature-responsive material has
a compact configuration at a first temperature and an expanded configuration at
a second temperature so as to facilitate release of cells captured at the first
temperature to be released at the second temperature.

EU, China, and Japan

 

 

 

 

 

 

Method of assessing disease condition of cancer

TBD

26 Sep

2015

 

This is a provisional patent which will be converted by September 26th, 2015.

US only

 

Page 6 of 6